Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 12/14/2020, in response to the rejection of claims 1-17 from the final office action, mailed on 09/16/2020 is acknowledged and will be addressed below.
Further, the applicants assert that claims 1, 6, 10, 13-14 are amended in this response; however, the examiner notices current amendment also includes the same claim limitations as of 11/12/2020. Because the prior claim amendment filed on 11/12/2020 was not entered, the applicants must provide all the amended portions from both 11/12/2020 and 12/14/2020 with new underlines. Consequently, the amended portion as of 11/12/2020 will be considered new limitations. 

Information Disclosure Statement

As discussed in the previous OA, the examiner points out that the statement filed may not comply with the guidelines set forth in MPEP regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, therefore, if any information that has been cited by Applicants in the previous disclosure statement is known to be material for patentability as defined by 37CFR 1.56, applicants are respectfully requested to present a concise statement as to the relevance of that/those particular documents therein cited.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 7-8, 10-13 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hayami et al. (US 20110005684, hereafter ‘684).
Regarding to Claim 1, ‘684 teaches:
Processing apparatus (title, the claimed “A substrate processing apparatus”);
Lower chamber 12 (Fig. 1, [0045], the claimed “comprising: a chamber”);
Top plate 16 ([0049]), elevating board 41 ([0057]), and holding member 32 ([0054], note the upper portion formed by combining the components, together, is a cover, see also Fig. 5, the claimed “a first cover”);
Annular plate 14 ([0047], the claimed “and a second cover on the chamber”);

Fig. 5 shows a region forming connection from the elevating device 40 to the annular plate 14 and the annular plate 14 has hole 14c (note a region can be defined at any position, thus any region including connection is a connection region, the claimed “a connection region including a concave region”);
Flange portion 32b ([0076], the claimed “a first supporting part connected to the first cover”); 
Fig. 5 shows an edge portion of the annular plate 14, which has holes 14c (the claimed “and a second supporting part connected to the second cover”);
Fig. 5 shows lifting the upper cover portion only and Fig. 6 shows simultaneous lifting the upper cover portion and the annular plate 14, depending on use of the bolts 50, further when the bolt 50 is inserted in the hole 14c, a surface of the bolt 50 contacts edge flange portions of the upper cover portion and the annular plate (the claimed “wherein when the lifting device and the second cover are connected to each other via the connection region, the first and second covers are raised and lowered by the lifting device, wherein, when an insertion member is not inserted into the connection region, only the first cover is raised and lowered by the lifting device, wherein, when the insertion member is inserted into the connection region, the first cover and the second cover are mechanically connected to each other by the insertion member, and the first and second covers are simultaneously raised and lowered by the lifting device and the insertion member, and wherein, when the insertion member is inserted into the connection region and the lifting device lifts, an upper surface of the insertion member contacts with the first supporting part and the second supporting part to push up the second cover”);
Fig. 6 shows the bolt 50 is accommodated into the hole 14c and further the bolt includes various interpreting ways, for instance, the bolt head may be a first portion and a portion of the bolt body may be a second portion and the rest portion of the bolt body may be a third portion OR a portion of the bolt head may be a first portion and the rest portion of the bolt head may be a second portion and the bolt body may be a third portion. Similarly, the extension direction of the bolt also includes various ways, for instance, Fig. 3 shows the bolt head has a polygonal shape, thus, a portion of the bolt head is extending in one direction in a plane and the rest portion of the bolt head is extending in a second direction, such as a perpendicular or diagonal direction to the first direction, in the same plane and the body of the bolt is extending in a third direction, such as a perpendicular direction to the plane OR the bolt head is extending in a vertical direction and a portion of the bolt body is extending in a horizontal direction and the rest portion of the bolt body is extending in a vertical direction. In other words, the interpretation of the claimed “portion” and “extending” does not specifically define the structure of the apparatus (the claimed “wherein the insertion member includes: a first portion extending in a first direction; a second portion extending in a second direction different from the first direction and a third portion extending from the second portion and extending in a third direction different from the second direction, and wherein, when the insertion member is inserted into the connection region, the third portion of the insertion member is accommodated in the concave region of the connection region”).


As discussed in the claim 1 rejection above, the edge portion of the annular plate 14 of ‘684, which is a supporting part, has holes 14c and the connection region is formed around the edge portions of the annular plate and the upper cover portion (the claimed “wherein the connection region is formed in at least one of the first and second supporting parts” of Claim 3 and “wherein the connection region is formed by a first region of the first supporting part and a second region of the second supporting part”).

Regarding to Claim 7,
Fig. 1 of ‘684 shows the upper cover portion formed by combining the top plate 16, elevating board 41, and holding member 32 has various processing components, such as coils and gas supply unit (the claimed “wherein the first cover comprises a processing unit”).

Regarding to Claim 8,
Fig. 1 of ‘684 shows the annular plate is a wall of the chamber 12 (the claimed “wherein the second cover comprises a reaction wall”).

Regarding to Claim 10, ‘684 teaches:
Processing apparatus (title, the claimed “A substrate processing apparatus”);
Cover body 55 (Fig. 1, [0063], the claimed “comprising: a frame”);
Lower chamber 12 ([0045]), and platen 20 ([0050], the claimed “wherein the chamber comprises: a lower chamber comprising at least one substrate mounting unit”);

Elevating device 40 ([0078], the claimed “at least one lifting device connected to the top lid unit”);
Flange portion 32b ([0076]), and an edge portion of the annular plate 14 (the claimed “a showerhead plate supporting block connected between the showerhead plate and the lifting device; and a top lid plate supporting block connected to the top lid plate”); 
With respect to the second fixing bolts 50, their tip portions are each inserted through one of through holes 32c formed on the flange portion 32b from the upper side thereof and screwed into one of screw holes 14c formed in the upper surface of the annular plate 14 ([0081], note a region can be defined at any position, thus any region including connection is a connection region, the claimed “wherein at least two insertion regions are formed between the showerhead plate supporting block and the top lid plate supporting block, each of the insertion regions including a concave region”);
Fig. 5 shows lifting the upper cover portion only and Fig. 6 shows simultaneous lifting the upper cover portion and the annular plate 14, depending on use of the bolts 50, further when the bolt 50 is inserted in the hole 14c, a surface of the bolt 50 contacts edge flange portions of the upper cover portion and the annular plate (the claimed wherein, when the inserts are inserted into the insertion regions and the lifting device lifts, an upper surface of each of the inserts contacts with the showerhead plate supporting block and the top lid plate supporting block to push up the top lid plate”);
Fig. 6 shows the bolt 50 is accommodated into the hole 14c and further the bolt includes various interpreting ways, for instance, the bolt head may be a first portion and a portion of the bolt body may be a second portion and the rest portion of the bolt body may be a third portion OR a portion of the bolt head may be a first portion and the rest portion of the bolt head may be a second portion and the bolt body may be a third portion. Similarly, the extension direction of the bolt also includes various ways, for instance, Fig. 3 shows the bolt head has a polygonal shape, thus, a portion of the bolt head is extending in one direction in a plane and the rest portion of the bolt head is extending in a second direction, such as a perpendicular or diagonal direction to the first direction, in the same plane and the body of the bolt is extending in a third direction, such as a perpendicular direction to the plane OR the bolt head is extending in a vertical direction and a portion of the bolt body is extending in a horizontal direction and the rest portion of the bolt body is extending in a vertical direction. In other words, the interpretation of the claimed “portion” and “extending” does not specifically define the structure of the apparatus (the claimed “wherein each of the inserts includes: a first portion extending in a first direction; a second portion extending in a second direction different from the first direction; and a third portion extending from the second portion and extending in a third direction different from the second direction, wherein, when the inserts are inserted into the insertion regions, the third portion of each of the inserts is accommodated in the concave region of each of the insertion regions”).

Regarding to Claims 11-13 and 18-19,
Fig. 6 of ‘684 shows bolts 50 is inserted into the hole 14c and 32c, thus the annular plate 14 is connected to the elevating device 40 (the claimed “wherein the inserts are inserted into the insertion regions” of Claim 11, “wherein the top lid plate is coupled to the lifting device through the inserts” of Claim 12, “wherein the first portion is inserted into a first insertion region formed in the top lid plate supporting block, and wherein the second portion is inserted into a second insertion region formed in the showerhead plate supporting block” of Claim 13, “when the insertion member is inserted into the connection region and the lifting device lifts, the first supporting part at least makes a first contact with lower and side surfaces of the insertion member and the second supporting unit at least makes a second contact with the upper surface of the insertion member, and thus an upward force of the lifting device is transferred to the second supporting part through the first contact and the second contact” of Claim 18, and “wherein, when inserts are inserted into the insertion regions and the lifting device lifts, the showerhead plate supporting block at least makes a first contact with lower and side surfaces of each of the inserts and the top lid plate supporting block at least makes a second contact with the upper surface of each of the inserts, and thus an upward 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘684 in view of Puchacz et al. (US 20060137609, hereafter ‘609).
Regarding to Claim 2,
‘684 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 2: wherein the substrate processing apparatus is a horizontal batch type substrate processing apparatus capable of simultaneously processing a plurality of substrates, and at least one of the first cover and the second cover comprises a plurality of accommodation regions accommodating the plurality of substrates.

‘609 is analogous art in the field of processing apparatus (title). ‘609 teaches the present invention provides a process module having up to four independent process zones ([0045]), and the present system may be operated in a parallel mode, wherein all wafer are processed together and simultaneously after wafers are loaded onto the susceptors ([0065], note Fig. 7 shows four gas distribution modules (735) and Fig. 8 shows four wafer 865, in other words, under the one lid 745 or 845, four processing zones are formed by four gas distribution modules and four wafer supports).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified single substrate processing apparatus of ‘684, to be horizontal batch type processing apparatus, for the purpose of increasing total wafer throughput.
Note a horizontal batch type processing apparatus is commonly well-known structure, see also Figs. 1A-1D of US 6413321 as another example.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘684 in view of Shinriki et al. (US 20050208217, hereafter ‘217).
Regarding to Claim 9,
‘684 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 9: wherein the second cover further comprises an exhaust path.

‘217 is analogous art in the field of processing apparatus ([0003]). ‘217 teaches the exhaust duct plate 4 (Fig. 1, [0181]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added an exhaust path into the annular plate of ‘684, for the purpose of completely eliminating remaining reaction gases for a short period of time.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘684 in view of Hirooka (US 4700089, hereafter ‘089).
Regarding to Claim 14,
Due the head of the bolt, the bolt is not fully inserted into the holes, thus ‘684 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 14: wherein the third portion is inserted into the second insertion region of the showerhead plate supporting block.

‘089 is analogous art in the field of processing apparatus (title). Fig. 5b of ‘089 shows fastening members 210 is fully accommodated in the holes of the plates.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the hole 32c of the plate 14 of ‘684, for its suitability as a bolting method with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07.

Regarding to Claim 15,
As discussed in the claim 1 rejection above, the “portion” can be defined any position, thus the bolt has a portion shorter than the rest portion. Further the side view of the bolt of ‘684 (or fastening members 210 of ‘089) includes various shape interpretations, such as T-shape, Y-shape, J-shape, L-shape, or etc. (the claimed .

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘684 in view of Kim et al. (US 20090217871, hereafter ‘871).
Regarding to Claims 16-17,
‘684 teaches the elevating device 40 ([0078]).

‘684 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 16: wherein the lifting device comprises a cylinder.
Claim 17: wherein the cylinder is configured to lift the top lid unit using air pressure, hydraulic pressure, or elastic force.

‘871 is analogous art in the field of processing apparatus, such as deposition apparatus (title). ‘871 teaches the chamber cover lifting device 50 serves to move the chamber cover 40 vertically ([0028]), and the cylinders 50a, 50b are together configured to vertically move the chamber cover 40 using compressed air ([0029]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted air pressure, as the elevating device 40 of ‘684, for its suitability as a lifting mechanism with predictable result. The selection of something .

Allowable Subject Matter
Claims 5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants’ arguments filed on 12/14/2020 have been fully considered but they are not convincing in light of the new ground of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AIDEN LEE/           Primary Examiner, Art Unit 1718